DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim comparison table
Claims of instant application# 17/449,008
Claims of US.Patent # 11,151,946
1. A shift register unit, comprising an input terminal, a first shift register sub-unit, and a second shift register sub-unit; wherein the first shift register sub-unit comprises a first output terminal and is connected to the input terminal to receive an input signal, and the first shift register sub-unit is configured to output a first output signal at the first output terminal according to the input signal; the second shift register sub-unit comprises a second output terminal and is connected to the input terminal to receive the input signal, and the second shift register sub-unit is configured to output a second output signal at the second output terminal according to the input signal, 




wherein the first shift register sub-unit comprises a first input circuit and a first output circuit, the first input circuit is connected to the input terminal and a first node, and is configured to input the input signal to the first node in response to a first clock signal; and the first output circuit is connected to the first node and the first output terminal, and is configured to output the first output signal to the first output terminal under control of a level of the first node.
1. A shift register unit, comprising an input terminal, a first shift register sub-unit, and a second shift register sub-unit; wherein the first shift register sub-unit comprises a first output terminal and is connected to the input terminal to receive an input signal, and the first shift register sub-unit is configured to output a first output signal at the first output terminal according to the input signal; the second shift register sub-unit comprises a second output terminal and is connected to the input terminal to receive the input signal, and the second shift register sub-unit is configured to output a second output signal at the second output terminal according to the input signal; 
and a pulse portion of the first output signal at least partially overlaps with a pulse portion of the second output signal in time; 
wherein the first shift register sub-unit comprises a first input circuit and a first output circuit, the first input circuit is connected to the input terminal and a first node, and is configured to input the input signal to the first node in response to a first clock signal; and the first output circuit is connected to the first node and the first output terminal, and is configured to output the first output signal to the first output terminal under control of a level of the first node.
2. The shift register unit according to claim 1, wherein the first input circuit comprises a first input transistor, a gate electrode of the first input transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the first input transistor is connected to the input terminal to receive the input signal, and a second electrode of the first input transistor is connected to the first node; the first output circuit comprises a first output transistor and a first storage capacitor, a gate electrode of the first output transistor is connected to a third node, a first electrode of the first output transistor is connected to the first output terminal, and a second electrode of the first output transistor is connected to a second clock signal terminal to receive a second clock signal; and a first terminal of the first storage capacitor is connected to the gate electrode of the first output transistor, and a second terminal of the first storage capacitor is connected to the first electrode of the first output transistor.
2. The shift register unit according to claim 1, wherein the first input circuit comprises a first input transistor, a gate electrode of the first input transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the first input transistor is connected to the input terminal to receive the input signal, and a second electrode of the first input transistor is connected to the first node; the first output circuit comprises a first output transistor and a first storage capacitor, a gate electrode of the first output transistor is connected to a third node, a first electrode of the first output transistor is connected to the first output terminal, and a second electrode of the first output transistor is connected to a second clock signal terminal to receive a second clock signal; and a first terminal of the first storage capacitor is connected to the gate electrode of the first output transistor, and a second terminal of the first storage capacitor is connected to the first electrode of the first output transistor.
3. The shift register unit according to claim 1, wherein the first shift register sub-unit further comprises a first control circuit and an output noise reduction circuit; the first control circuit is connected to a second node, and is configured to control a level of the second node in response to the level of the first node; 

and the output noise reduction circuit is connected to the first output terminal, and is configured to perform noise reduction on the first output terminal under control of the level of the second node.
3. The shift register unit according to claim 1, wherein the first shift register sub-unit further comprises a first control circuit and an output noise reduction circuit; the first control circuit is connected to a second node, and is configured to control a level of the second node in response to the level of the first node 
and the first clock signal; 
and the output noise reduction circuit is connected to the first output terminal, and is configured to perform noise reduction on the first output terminal under control of the level of the second node.
4. The shift register unit according to claim 3, wherein the first control circuit comprises a first transistor and a second transistor; a gate electrode of the first transistor is connected to the first node, 



and a second electrode of the first transistor is connected to the second node; and 



a first electrode of the second transistor is connected to a first voltage terminal to receive a first voltage, and a second electrode of the second transistors is connected to the second node.
4. The shift register unit according to claim 3, wherein the first control circuit comprises a first transistor and a second transistor; a gate electrode of the first transistor is connected to the first node, 
a first electrode of the first transistor is connected to a first clock signal terminal to receive the first clock signal, 
and a second electrode of the first transistor is connected to the second node; and 
a gate electrode of the second transistor is connected to the first clock signal terminal to receive the first clock signal, 
a first electrode of the second transistor is connected to a first voltage terminal to receive a first voltage, and a second electrode of the second transistors is connected to the second node.
5. The shift register unit according to claim 3, wherein the output noise reduction circuit comprises a third transistor; 

a gate electrode of the third transistor is connected to the second node, a first electrode of the third transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the third transistor is connected to the first output terminal.
5. The shift register unit according to claim 3, wherein the output noise reduction circuit comprises a third transistor 
and a first capacitor; 
a gate electrode of the third transistor is connected to the second node, a first electrode of the third transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the third transistor is connected to the first output terminal; 
and a first terminal of the first capacitor is connected to the second node, and a second terminal of the first capacitor is connected to the first electrode of the third transistor.
6. The shift register unit according to claim 3, wherein the first shift register sub-unit further comprises a first node noise reduction circuit; and the first node noise reduction circuit is connected to the first node and the second node, and is configured to perform noise reduction on the first node under control of the level of the second node and a second clock signal.
6. The shift register unit according to claim 3, wherein the first shift register sub-unit further comprises a first node noise reduction circuit; and the first node noise reduction circuit is connected to the first node and the second node, and is configured to perform noise reduction on the first node under control of the level of the second node and a second clock signal.
7. The shift register unit according to claim 6, wherein the first node noise reduction circuit comprises a fourth transistor and a fifth transistor; a gate electrode of the fourth transistor is connected to the second node, a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the fourth transistor is connected to a first electrode of the fifth transistor; and a gate electrode of the fifth transistor is connected to a second clock signal terminal to receive the second clock signal, and a second electrode of the fifth transistor is connected to the first node.
7. The shift register unit according to claim 6, wherein the first node noise reduction circuit comprises a fourth transistor and a fifth transistor; a gate electrode of the fourth transistor is connected to the second node, a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the fourth transistor is connected to a first electrode of the fifth transistor; and a gate electrode of the fifth transistor is connected to a second clock signal terminal to receive the second clock signal, and a second electrode of the fifth transistor is connected to the first node.
8. The shift register unit according to claim 1, wherein the first shift register sub-unit further comprises a voltage stabilization circuit; the voltage stabilization circuit is connected to the first node and a third node, and is configured to stabilize a level of the third node; and the first output circuit is connected to the third node, and is configured to output the first output signal to the first output terminal under control of the level of the third node.
8. The shift register unit according to claim 1, wherein the first shift register sub-unit further comprises a voltage stabilization circuit; the voltage stabilization circuit is connected to the first node and a third node, and is configured to stabilize a level of the third node; and the first output circuit is connected to the third node, and is configured to output the first output signal to the first output terminal under control of the level of the third node.
9. The shift register unit according to claim 8, wherein the voltage stabilization circuit comprises a sixth transistor, a gate electrode of the sixth transistor is connected to a first voltage terminal to receive a first voltage, a first electrode of the sixth transistor is connected to the first node, and a second electrode of the sixth transistor is connected to the third node.
9. The shift register unit according to claim 8, wherein the voltage stabilization circuit comprises a sixth transistor, a gate electrode of the sixth transistor is connected to a first voltage terminal to receive a first voltage, a first electrode of the sixth transistor is connected to the first node, and a second electrode of the sixth transistor is connected to the third node.
10. The shift register unit according to claim 1, wherein the second shift register sub-unit comprises 

a second output circuit, 

and an output reset circuit; 





the second output circuit is connected to 

the second output terminal, and is configured to output the second output signal to the second output terminal under control of a level of the fourth node;





the output reset circuit is 


configured to reset the second output terminal under control of the level of the fifth node.
10. The shift register unit according to claim 1, wherein the second shift register sub-unit comprises 
a second input circuit, 
a second output circuit, 
a second control circuit, 
and an output reset circuit; 
the second input circuit is connected to the input terminal and a fourth node, and is configured to input the input signal to the fourth node in response to a first clock signal; 
the second output circuit is connected to the fourth node and 
the second output terminal, and is configured to output the second output signal to the second output terminal under control of a level of the fourth node;
the second control circuit is connected to the fourth node and a fifth node, and is configured to control a level of the fifth node in response to the level of the fourth node and a third clock signal; and 
the output reset circuit is 
connected to the fifth node, and is 

configured to reset the second output terminal under control of the level of the fifth node.
11. The shift register unit according to claim 10, wherein 









the second output circuit comprises a second output transistor 



a first electrode of the second output transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the second output transistor is connected to the second output terminal.
11. The shift register unit according to claim 10, wherein the second input circuit comprises a second input transistor, a gate electrode of the second input transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the second input transistor is connected to the input terminal to receive the input signal, and a second electrode of the second input transistor is connected to the fourth node;
the second output circuit comprises a second output transistor 
and a second storage capacitor, a gate electrode of the second output transistor is connected to the fourth node, 
a first electrode of the second output transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the second output transistor is connected to the second output terminal; 
and a first terminal of the second storage capacitor is connected to the gate electrode of the second output transistor, and a second terminal of the second storage capacitor is connected to the first electrode of the second output transistor.
12. The shift register unit according to claim 10, wherein the output reset circuit comprises a ninth transistor; 



a first electrode of the ninth transistor is connected to the second output terminal, and a second electrode of the ninth transistor is connected to a first voltage terminal to receive a first voltage.
13. The shift register unit according to claim 10, wherein the output reset circuit comprises a ninth transistor 
and a second capacitor; a gate electrode of the ninth transistor is connected to the fifth node, 
a first electrode of the ninth transistor is connected to the second output terminal, and a second electrode of the ninth transistor is connected to a first voltage terminal to receive a first voltage; 
and a first terminal of the second capacitor is connected to the fifth node, and a second terminal of the second capacitor is connected to the first electrode of the ninth transistor.
13. The shift register unit according to claim 1, wherein the first shift register sub-unit comprises 

a first control circuit, an output noise reduction circuit, a first node noise reduction circuit, and a voltage stabilization circuit, and the second shift register sub-unit comprises 

a second output circuit and 

an output reset circuit; 

the first input circuit comprises a first input transistor, a gate electrode of the first input transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the first input transistor is connected to the input terminal to receive the input signal, and a second electrode of the first input transistor is connected to the first node; the first output circuit comprises a first output transistor and a first storage capacitor, a gate electrode of the first output transistor is connected to a third node, a first electrode of the first output transistor is connected to the first output terminal, and a second electrode of the first output transistor is connected to a second clock signal terminal to receive a second clock signal; a first terminal of the first storage capacitor is connected to the gate electrode of the first output transistor, and a second terminal of the first storage capacitor is connected to the first electrode of the first output transistor; the first control circuit comprises a first transistor and a second transistor, a gate electrode of the first transistor is connected to the first node, 



and a second electrode of the first transistor is connected to a second node; 



a first electrode of the second transistor is connected to a first voltage terminal to receive a first voltage, and a second electrode of the second transistor is connected to the second node; the output noise reduction circuit comprises a third transistor, 

a gate electrode of the third transistor is connected to the second node, a first electrode of the third transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the third transistor is connected to the first output terminal; 





the first node noise reduction circuit comprises a fourth transistor and a fifth transistor, a gate electrode of the fourth transistor is connected to the second node, a first electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage, and a second electrode of the fourth transistor is connected to a first electrode of the fifth transistor; a gate electrode of the fifth transistor is connected to the second clock signal terminal to receive the second clock signal, and a second electrode of the fifth transistor is connected to the first node; the voltage stabilization circuit comprises a sixth transistor, a gate electrode of the sixth transistor is connected to the first voltage terminal to receive the first voltage, a first electrode of the sixth transistor is connected to the first node, and a second electrode of the sixth transistor is connected to the third node; the second output circuit comprises a second output transistor, 













a first electrode of the second output transistor is connected to the second voltage terminal to receive the second voltage, and a second electrode of the second output transistor is connected to the second output terminal; 






















the output reset circuit comprises a ninth transistor, 


a first electrode of the ninth transistor is connected to the second output terminal, and a second electrode of the ninth transistor is connected to the first voltage terminal to receive the first voltage.
16. The shift register unit according to claim 1, wherein the first shift register sub-unit comprises 
a first input circuit, a first output circuit, 
a first control circuit, an output noise reduction circuit, a first node noise reduction circuit, and a voltage stabilization circuit, and the second shift register sub-unit comprises 
a second input circuit, 
a second output circuit, 
a second control circuit, 
an output reset circuit, 
and a third control circuit; 
the first input circuit comprises a first input transistor, a gate electrode of the first input transistor is connected to a first clock signal terminal to receive the first clock signal, a first electrode of the first input transistor is connected to the input terminal to receive the input signal, and a second electrode of the first input transistor is connected to the first node; the first output circuit comprises a first output transistor and a first storage capacitor, a gate electrode of the first output transistor is connected to a third node, a first electrode of the first output transistor is connected to the first output terminal, and a second electrode of the first output transistor is connected to a second clock signal terminal to receive a second clock signal; a first terminal of the first storage capacitor is connected to the gate electrode of the first output transistor, and a second terminal of the first storage capacitor is connected to the first electrode of the first output transistor; the first control circuit comprises a first transistor and a second transistor, a gate electrode of the first transistor is connected to the first node, 
a first electrode of the first transistor is connected to the first clock signal terminal to receive the first clock signal, 
and a second electrode of the first transistor is connected to a second node; 
a gate electrode of the second transistor is connected to the first clock signal terminal to receive the first clock signal, 
a first electrode of the second transistor is connected to a first voltage terminal to receive a first voltage, and a second electrode of the second transistor is connected to the second node; the output noise reduction circuit comprises a third transistor 
and a first capacitor, 
a gate electrode of the third transistor is connected to the second node, a first electrode of the third transistor is connected to a second voltage terminal to receive a second voltage, and a second electrode of the third transistor is connected to the first output terminal; 
a first terminal of the first capacitor is connected to the second node, and a second terminal of the first capacitor is connected to the first electrode of the third transistor; 
the first node noise reduction circuit comprises a fourth transistor and a fifth transistor, a gate electrode of the fourth transistor is connected to the second node, a first electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage, and a second electrode of the fourth transistor is connected to a first electrode of the fifth transistor; a gate electrode of the fifth transistor is connected to the second clock signal terminal to receive the second clock signal, and a second electrode of the fifth transistor is connected to the first node; the voltage stabilization circuit comprises a sixth transistor, a gate electrode of the sixth transistor is connected to the first voltage terminal to receive the first voltage, a first electrode of the sixth transistor is connected to the first node, and a second electrode of the sixth transistor is connected to the third node; the second input circuit comprises a second input transistor, 
a gate electrode of the second input transistor is connected to the first clock signal terminal to receive the first clock signal, a first electrode of the second input transistor is connected to the input terminal to receive the input signal, and a second electrode of the second input transistor is connected to a fourth node; the second output circuit comprises a second output transistor and a second storage capacitor, a gate electrode of the second output transistor is connected to the fourth node, 
a first electrode of the second output transistor is connected to the second voltage terminal to receive the second voltage, and a second electrode of the second output transistor is connected to the second output terminal; a first terminal of the second storage capacitor is connected to the gate electrode of the second output transistor, and a second terminal of the second storage capacitor is connected to the first electrode of the second output transistor; the second control circuit comprises a seventh transistor and an eighth transistor, a gate electrode of the seventh transistor is connected to the fourth node, a first electrode of the seventh transistor is connected to the second voltage terminal to receive the second voltage, and a second electrode of the seventh transistor is connected to a fifth node; a gate electrode of the eighth transistor is connected to a third clock signal terminal to receive a third clock signal, a first electrode of the eighth transistor is connected to the first voltage terminal to receive the first voltage, and a second electrode of the eighth transistor is connected to the fifth node; 
the output reset circuit comprises a ninth transistor and a second capacitor, a gate electrode of the ninth transistor is connected to the fifth node, 
a first electrode of the ninth transistor is connected to the second output terminal, and a second electrode of the ninth transistor is connected to the first voltage terminal to receive the first voltage; 
a first terminal of the second capacitor is connected to the fifth node, and a second terminal of the second capacitor is connected to the first electrode of the ninth transistor; and the third control circuit comprises a tenth transistor, a gate electrode of the tenth transistor is connected to the fifth node, a first electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage, and a second electrode of the tenth transistor is connected to the fourth node.
14. A gate driving circuit, comprising a plurality of cascaded shift register units according to claim 1, wherein except for a first stage of shift register unit, an input terminal of each stage of shift register unit, other than the first stage of shift register unit, is connected to a first output terminal of a previous stage of shift register unit.
17. A gate driving circuit, comprising a plurality of cascaded shift register units according to claim 1, wherein except for a first stage of shift register unit, an input terminal of each stage of shift register unit, other than the first stage of shift register unit, is connected to a first output terminal of a previous stage of shift register unit.
15. The gate driving circuit according to claim 14, further comprising a first clock signal line, a second clock signal line, and a third clock signal line, each of the shift register units further comprises a first clock signal terminal, a second clock signal terminal, and a third clock signal terminal; a first clock signal terminal of a (3N+1)-th stage of shift register unit is connected to the first clock signal line, a second clock signal terminal of the (3N+1)-th stage of shift register unit is connected to the second clock signal line, and a third clock signal terminal of the (3N+1)-th stage of shift register unit is connected to the third clock signal line; a first clock signal terminal of a (3N+2)-th stage of shift register unit is connected to the second clock signal line, a second clock signal terminal of the (3N+2)-th stage of shift register unit is connected to the third clock signal line, and a third clock signal terminal of the (3N+2)-th stage of shift register unit is connected to the first clock signal line; a first clock signal terminal of a (3N+3)-th stage of shift register unit is connected to the third clock signal line, a second clock signal terminal of the (3N+3)-th stage of shift register unit is connected to the first clock signal line, and a third clock signal terminal of the (3N+3)-th stage of shift register unit is connected to the second clock signal line; and N is an integer greater than or equal to 0.
18. The gate driving circuit according to claim 17, further comprising a first clock signal line, a second clock signal line, and a third clock signal line, each of the shift register units further comprises a first clock signal terminal, a second clock signal terminal, and a third clock signal terminal; a first clock signal terminal of a (3N+1)-th stage of shift register unit is connected to the first clock signal line, a second clock signal terminal of the (3N+1)-th stage of shift register unit is connected to the second clock signal line, and a third clock signal terminal of the (3N+1)-th stage of shift register unit is connected to the third clock signal line; a first clock signal terminal of a (3N+2)-th stage of shift register unit is connected to the second clock signal line, a second clock signal terminal of the (3N+2)-th stage of shift register unit is connected to the third clock signal line, and a third clock signal terminal of the (3N+2)-th stage of shift register unit is connected to the first clock signal line; a first clock signal terminal of a (3N+3)-th stage of shift register unit is connected to the third clock signal line, a second clock signal terminal of the (3N+3)-th stage of shift register unit is connected to the first clock signal line, and a third clock signal terminal of the (3N+3)-th stage of shift register unit is connected to the second clock signal line; and N is an integer greater than or equal to 0.
16. A display device, comprising the gate driving circuit according to claim 14 and a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises a pixel circuit, the pixel circuit comprises a data writing sub-circuit, a driving sub-circuit, and a light-emitting control sub-circuit; a first output terminal of a shift register unit corresponding to the pixel circuit is connected to a control terminal of the data writing sub-circuit, and a second output terminal of the shift register unit corresponding to the pixel circuit is connected to a control terminal of the light-emitting control sub-circuit.
19. A display device, comprising the gate driving circuit according to claim 17 and a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises a pixel circuit, the pixel circuit comprises a data writing sub-circuit, a driving sub-circuit, and a light-emitting control sub-circuit; the first output terminal of the shift register unit corresponding to the pixel circuit is connected to a control terminal of the data writing sub-circuit, and the second output terminal of the shift register unit corresponding to the pixel circuit is connected to a control terminal of the light-emitting control sub-circuit.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 16-19 are of U.S. Patent No. 11,151,946. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 2 of instant application is identical in scope to claim 2 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 3 of instant application is anticipated by claim 3 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 4 of instant application is anticipated by claim 4 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 5 of instant application is anticipated by claim 5 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 6 of instant application is identical in scope to claim 6 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 7 of instant application is identical in scope to claim 7 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 8 of instant application is identical in scope to claim 8 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 9 of instant application is identical in scope to claim 9 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 10 of instant application is anticipated by claim 10 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 11 of instant application is anticipated by claim 11 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 12 of instant application is anticipated by claim 13 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 13 of instant application is anticipated by claim 16 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 14 of instant application is identical in scope to claim 17 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 15 of instant application is identical in scope to claim 18 of U.S. Patent # 11,151,946, as shown in the claim comparison table above. Claim 16 of instant application is identical in scope to claim 19 of U.S. Patent # 11,151,946, as shown in the claim comparison table above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623